Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Trigg Smith on September 23, 2021.
The amended claims are listed below.
Claim 1: Change the recitation “wherein the formulation is an oil-in-water emulsion” (last line) to “wherein the weight ratio is obtained by reducing preferentially biofilm of Staphylococcus aureus over Staphylococcus epidermidis”.
Claim 16: Insert the clause “and wherein the weight ratio is obtained by reducing preferentially biofilm of Staphylococcus aureus over Staphylococcus epidermidis” immediately after the recitation “from 10:1 to 1:10” (at the end of the claim).
Claim 19: Insert the clause “and wherein the weight ratio is obtained by reducing preferentially biofilm of Staphylococcus aureus over Staphylococcus epidermidis” immediately after the recitation “from 10:1 to 1:10” (at the end of the claim).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 07/16/2021 has been entered. Claims 5 and 8-15 are cancelled. Claims 1-4, 6, 7, and 16-19 are currently under examination and allowed in this Office Action.   

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/525,489, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 3, 6, 16, and 19 recite “0.01% to 10% w/w xylitol”, “a weight ratio of galactooligosaccharide:xylitol of from 10:1 to 1:10”, “0.01% to 10% w/w galactooligosaccharide”, and/or “a weight ratio of galactooligosaccharide:xylitol of from 2:1 to 1:2”, which are not disclosed or supported by the prior-filed Application No. 62/525,489. Claims 2, 4, and 7 depend from claim 1. Claims 17 and 18 depend from claim 16. Thus, the priority date of claims 1-4, 6, 7, and 16-19 is 06/27/2018.

Withdrawn Claim Objections/Rejections
The objection of claims 2-7 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 04/21/2021, is withdrawn in view of amended claims 2-4, 6, and 7, and cancelled claim 5.
withdrawn in view of amended claim 17.
The rejection of claims 1-7 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 04/21/2021, is withdrawn in view of amended claim 1, which demonstrated non-natural property, and cancelled claim 5.
The rejection of claims 1-4, 7, 8, 16, 17, and 19 under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zapka et al., as set forth on pages 6-8 of the Non-Final Rejection mailed on 04/21/2021, is withdrawn in view of amended claims 1, 16, and 19, and cancelled claim 8. Claims 2-4 & 7 depend from claim 1. Claim 17 depends from claim 16.
The rejection of claims 1-8 and 16-19 under 35 U.S.C. 103 as being unpatentable over Zapka et al. in view of Marini et al. as set forth on pages 8-11 of the Non-Final Rejection mailed on 04/21/2021, is withdrawn in view of amended claims 1, 16, and 19, and cancelled claims 5 and 8. Claims 2-4, 6, and 7 depend from claim 1. Claims 17 and 18 depend from claim 16.

Allowable Subject Matter
The amended claims 1, 16, and 19 are allowed. Claims 2-4, 6, and 7, depending from claim 1; and claims 17 and 18, depending from claim 16, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A topical formulation comprising: a galactooligosaccharide; 0.01% to 10% w/w xylitol; and a pharmaceutically or cosmetically acceptable carrier, wherein a weight ratio of galactooligosaccharide:xylitol is from 10: 1 to 1: 10 and wherein the weight ratio is obtained by reducing preferentially biofilm of Staphylococcus aureus over Staphylococcus epidermidis; and claims 16 and 19, Staphylococcus aureus over Staphylococcus epidermidis, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 04/21/2021, in which Zapka et al. (US 2017/0281660, published on October 5, 2017, filed on March 31, 2017, and benefitted from Provisional application No. 62/315,943 filed on March 31, 2016) disclosed a method for cleaning a surface by applying a topical composition to the surface. The topical composition includes an active ingredient and at least one carrier. The active ingredient includes one or more of a prebiotic material. The active ingredient includes at least one of a saccharide, oligofructose, polydextrose, sugar alcohol (e.g. xylitol), glucan, mannan, and inulin. The saccharide is at least one of fructooligosaccharide and galactooligosaccharide. The phrase "topical composition" means a composition suitable for application directly to a surface, such as the surface of a human or animal body, including skin. The topical composition comprises about 0.005 to about 10 weight percent of the active ingredient, or from about 0.5 to about 5.0 weight percent of the active ingredient, or from about 1.0 to about 5.0 weight percent of the active ingredient, based upon the total weight of the topical composition (page 6/12, [0005-0007]; page 7/12, [0020 and 0027]). The compositions may be formulated as a lotion, including oil-in-water emulsions as well as water-in-oil emulsions, oil-water-oil, and water-oil-water. These same general ingredients may be formulated into a cream, gels, solid sticks, creams and ointments (page 9/12, [0046 and 0048]). The topical composition shows the ability to differentially affect the binding and survival of normal skin bacteria, such as Staphylococcus epidermis vs. skin pathogens, such as Staphylococcus aureus. Interfering with binding of pathogens on skin reduces the level of pathogens that are able to adhere to the skin, the risk of infection and transmission of the pathogen is also reduced (page 11/12, [0067]). Marini et al. (Handbook of diet, nutrition and the skin, Human Health Handbooks no. 2, 2012, pp. 318-331) disclosed that there is an increasing amount of prebiotic strategies in cosmetic and dermatology that were developed. Most identified prebiotics are non-digestible oligosaccharides, and in particular fructose-containing oligosaccharides (FOS) and galacto-oligosaccharides (GOS), classified as “true” prebiotics. Prebiotic strategies were found helpful also in the treatment of skin diseases with known deficiencies in barrier function and innate immunity such as atopic eczema. In patients with atopic dermatitis the antimicrobial barrier is compromised and colonization by Staphylococcus aureus is a common feature. Daily application of a skin-care cream including a combination of 0.02% farnesol and 5% xylitol for 1 week decreased significantly the percentage of S. aureus but not the number of coagulase-negative staphylococci. Conventional cosmetic strategies make use of antibacterial agents which are effective in reducing the amount of P. acnes pathogen, but at the same time also affect other, beneficial bacteria such as Staphylococcus epidermidis, which protect human skin from infections and other environmental insults (page 326, para. 2; Figure 19.4; page 327, para. 1). However, the references did not teach or suggest the limitation and active step “a weight ratio of galactooligosaccharide:xylitol is from 10: 1 to 1: 10 and wherein the weight ratio is obtained by reducing preferentially biofilm of Staphylococcus aureus over Staphylococcus epidermidis”, required by claims 1, 16, and 19, and demonstrated that biofilm reduction of Staphylococcus aureus by the claimed weight ratio is 2 or 2+ folds higher than that of Staphylococcus epidermidis in Table 4 (p. 12/14 to 133/14), and thus is non-natural and unexpected. 
    PNG
    media_image1.png
    230
    828
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    230
    828
    media_image1.png
    Greyscale
. Staphylococcus aureus at 24 hour. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 7, and 16-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623